457 F.2d 501
72-1 USTC  P 9366
ESTATE of Walburga HEDRICK, Deceased, aka WalburgaOesterreich, Ray Bert Hedrick, Executor, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 26292.
United States Court of Appeals,Ninth Circuit.
April 14, 1972.Rehearing Denied June 28, 1972.

Charles I. Rosin (argued), Los Angeles, Cal., for petitioner.
Michael Paup (argued), William Massar, Meyer Rothwacks, Johnnie Walters, Asst. Atty. Gen., K. Martin Worthy, Washington, D. C., for respondent.
Before CHAMBERS and JERTBERG, Circuit Judges, and CROCKER, District Judge.*
PER CURIAM:


1
The decision of the Tax Court, pursuant to our Estate of Hedrick v. Commissioner of Internal Revenue, 406 F.2d 587 (9th Cir., 1969), is affirmed.


2
On remand, the Tax Court, in reconstructing the transaction, adopted as to the Hedrick Estate a rate of 7%.  This resulted in establishing an original sale value, as reconstructed of an amount about twice the actual cash value of the property at the time of sale.


3
We find the decision complies with our mandate.  The present objections of the Hedrick Estate are primarily directed at our prior opinion, which has become the law of the cases.1



*
 The Honorable M. D. Crocker, United States District Judge for the Eastern District of California, sitting by designation


1
 Earlier decisions concerned with the same transaction are Oesterreich v. Commissioner of Internal Revenue, 226 F.2d 798 (9th Cir. 1955), Commissioner of Internal Revenue v. Wilshire Holding Corp., 288 F.2d 799 (9th Cir. 1961), and Estate of Hedrick v. Commissioner of Internal Revenue, 406 F.2d 587 (9th Cir. 1969)